Decree of the Surrogate’s Court of Westchester county, granting letters of administration to Anna Skerencak, reversed on the law and the facts, with costs to appellant, payable out of the estate, the appointment revoked, and the matter remitted as hereinafter stated. Appeal from order dated June 2, 1933, and from the two orders dated November 24, 1933, dismissed. On the record before this court, the Surrogate’s Court, on the petition of Joseph Skerencak for his appointment as administrator and on the objection of Mary Conklin, the appellant, refused to appoint him and appointed appellant as administratrix; but no decree to that effect was entered and she did not qualify, claiming that, because the decedent was a resident of New York county at the time of his death, the surrogate did not have jurisdiction. The surrogate on his own motion thereupon revoked the appointment of appellant and issued letters of administration to Anna Skerencak, the respondent, against the objection of appellant and without taking proof to ascertain where jurisdiction lay. The matter will be remitted to the Surrogate’s Court to take proof on the question of jurisdiction and for disposition accordingly. Lazansky, P. J., Hagarty, Carswell and Seudder, JJ., concur; Kapper, J., not voting.